DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive. 
Applicant argues that since the assertions of the application have been accepted at the EPO and in a pair of US patents, they should also be accepted in this application. This is not persuasive. None of the cases noted by the applicant noted the issues raised in the instant application. As such, they have no persuasive value with respect to these issues.
Applicant’s argues that a non-patent publication by the inventor demonstrates the acceptance by experts of the propositions within the application. This is not persuasive. The publication at issue neither describes “cooling” nor “near-field energy.” Rather, it describes a purported technique for controlled fusion. As such, it provides no support for the instant invention, and no retort to the rejections of record.
Applicant argues that the “examiner does not explain clearly why the mutual attraction between two vibrating electron does not change the kinetic energy of the system” and as such, the rejection is based on a statement without reason. This is not persuasive. The above argument ignores the rejections explicit explanation, i.e., “Assuming that two vibrating electrons are somehow attracted to each other, this attraction would not change the kinetic energy of the system. There would still be the same mass, and the average velocity would be the same. Thus, 
Applicant asserts that the near-field is applicable to electrons and ions, and that the same is common knowledge. This is not persuasive. Without a mathematical or mechanistic explanation of the “near-field energy” at issue, it is impossible to tell what is being described by the applicant. Assertions that such “near field energy” is well known are unfounded where, as here, they are used to describe a new phenomenon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention’s cooling and heating utility lacks a credible utility or a well-established utility. The stated utility of the application is allowing electrons or ions to be in the near-field region of each other in order to provide a cooling and heating effect. This is not a well-established utility, since such a phenomenon is not discussed anywhere in the relevant scientific literature. Further, one of ordinary skill in the art would have substantial reason to doubt the 
	As stated in the specification, the invention produces cooling by:

…the interior of the sealed container is filled with an electron gas, and the light source produces incident light, under the irradiation of the incident light, electrons will be forced to vibrate and behave similarly to vibrating electric dipoles, and emit secondary electromagnetic waves, so that the average distance between the electrons in the sealed container is much smaller than the wavelength of the incident light, causing the vibrating electrons to be in a near-field of each other, and when the electric field intensity direction of the incident light and the electric moments of two vibrating electrons are in the same radial straight line and are in the same direction, there exists a radial attractive force among the vibrating electrons, Such a radial attractive force reduces the average kinetic energy of the electrons for thermal motion, thus reducing the temperature of the electron gas and implementing cooling. Instant paragraph 4

The above description does not describe cooling. Assuming that two vibrating electrons are somehow attracted to each other, this attraction would not change the kinetic energy of the system. There would still be the same mass, and the average velocity would be the same. Thus, the average kinetic energy would remain the same. Since the kinetic energy of the system is not changed, the temperature of the system is not changed.
1 However, scientific literature is bereft of any relevant discussion of the use of “near-field energy of vibrating electrons of cooling and heating.” The literature defines a “near-field” as:
[T]he extension outside a given material of the field existing inside this material. Basically, it results from the linear, homogeneous and isotropic properties of the space–time that impose a continuous variation of field amplitudes and energies across the interfaces. In most cases, the amplitude of the near-field decays very rapidly along the direction perpendicular to the interface giving rise to the so-called evanescent wave character of the near-field.2

Such a definition is not applicable to electron or ions, since neither such particle has an internal field that could extend outside the particle. Instead, electrons or ions only experience the near-field of a material with which they are interacting.3 
To support the claims of near-field energy cooling and heating of vibrating electrons and ions, applicant provides equations (4)-(6). These equations are essential to the claimed cooling and heating utilities, since it is solely through these equations that applicant provides evidence of the invention’s utility. None of the equations at issue finds support in any literature outside of that published by the instant inventor. The equations at issue appear to be some interpretation of an electron as an electric dipole in spherical coordinates when interacting with incident light. However, these equations are inconsistent with recognized dipole equations since the instant equations describe the electric dipole generated by a single electron, whereas the prior art and the field at large recognizes dipoles to consist of two point charges, thus di-pole. One electron 4 Since one of ordinary skill in the art would defer to the accepted equations to describe the claimed interactions, it is unlikely that one would also accept the contradictory equations proffered by the applicant as objectively true. 
The proposed mechanism for cooling does not provide cooling. Further, the established equations and understanding of electrons and ion interactions contradict the evidence supporting the utility of the instant invention. Accordingly, one of ordinary skill in the art would have overwhelming reasons to question, and in fact deny, the objective truth of the statements contained in the disclosure and relied upon for support of the asserted utility. Thus, the claims are rejected for incredible utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to make or use the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims recite “a near-field energy of the charged particles provides cooling and heating effect.” For the reasons set forth in the above utility rejection, one of ordinary skill would deny the objective truth of near-field energy providing cooling in charged particles. As such, one of ordinary skill in the art would also deny that the inventor possessed the invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite, “a near-field of each other” and “near-field energy of the charged particles.” The phrases lack any meaning in the art in the instant context, and the application has failed to provide an adequate definition of either phrase such that one of ordinary skill in the art could determine when particles are in such a “near-field.” Accordingly, one of ordinary skill in the art would be completely incapable of discerning the scope of the instant invention. As such, the claims are indefinite.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Principles of Radiation Interactions” retrieved from https://ocw.mit.edu/courses/nuclear-engineering/22-55j-principles-of-radiation-interactions-fall-2004/lecture-notes/ener_depo_photon.pdf, retrieved 6/4/20.
        2 Girard, Christian, Christian Joachim, and Sébastien Gauthier. "The physics of the near-field." Reports on Progress in Physics 63.6 (2000): 893.
        3 Id. at Fig. 7
        4 Toulouse, Julien, Francois Colonna, and Andreas Savin. "Long-range–short-range separation of the electron-electron interaction in density-functional theory." Physical Review A 70.6 (2004): 062505.